Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claims 9 and 18 are objected to because of the following informalities:  a comma should be presented between the terms “device” and “to determine” in the second to last line of claim 9 and the last line of claim 18.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
receiving claim information associated with a subscriber, the claim information indicative of a claim associated with a wireless device protection program; and 
employing a predictive model to determine a plurality of options for fulfillment of the claim, the predictive model defining a weighted value for each option, the weighted value considering cost and a corresponding predicted benefit associated with each option.
The invention is directed towards the abstract idea of warranty management, which corresponds to “Certain Methods of Organizing Human Activities” and “Mathematical Concepts” as it is directed towards steps that can be performed by humans in order to determine warranty claim options that are available to a customer.
The limitations of:
receiving claim information associated with a subscriber, the claim information indicative of a claim associated with a wireless device protection program; and 
employing a predictive model to determine a plurality of options for fulfillment of the claim, the predictive model defining a weighted value for each option, the weighted value considering cost and a corresponding predicted benefit associated with each option,
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processing circuitry (generic processor and storage device or generic computer, as recited in ¶ 24 of the applicant’s specification).  That is, other than reciting a generic processing circuitry (generic processor and storage device or generic computer, as recited in ¶ 24 of the applicant’s specification) nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processing circuitry (generic processor and storage device or generic computer, as recited in ¶ 24 of the applicant’s specification) in the context of this claim encompasses a first user can submit a product warranty claim to a second user, wherein the second user can review the warranty contract, available options the user has, perform any needed mathematical calculations to weigh various factors that affect each option customer (see, for example, Pages 18 – 20 of the applicant’s specification), and propose options to the first user to allow the first user to select from.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Certain Methods of Organizing Human Activities” and “Mathematical Concepts” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processing circuitry (generic processor and storage device or generic computer, as recited in ¶ 24 of the applicant’s specification) to receive and transmit information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. collecting and comparing information concerning the product, the customer, the warranty, and available options, as well as performing mathematical operations that weight factors that affect the options available to the customer (see, for example, Pages 18 – 20 of the applicant’s specification). The generic processing circuitry (generic processor and storage device or generic computer, as recited in ¶ 24 of the applicant’s specification) in the steps are recited at a high-level of generality (i.e., as a generic processing circuitry (generic processor and storage device or generic computer, as recited in ¶ 24 of the applicant’s specification) can perform the insignificant extra solution steps of receiving and transmitting information (See MPEP 2106.05(g) while also reciting that the a generic processing circuitry (generic processor and storage device or generic computer, as recited in ¶ 24 of the applicant’s specification) are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processing circuitry (generic processor and storage device or generic computer, as recited in ¶ 24 of the applicant’s specification). Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processing circuitry (generic processor and storage device or generic computer, as recited in ¶ 24 of the applicant’s specification) to perform the steps of:
receiving claim information associated with a subscriber, the claim information indicative of a claim associated with a wireless device protection program; and 
employing a predictive model to determine a plurality of options for fulfillment of the claim, the predictive model defining a weighted value for each option, the weighted value considering cost and a corresponding predicted benefit associated with each option, 
amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed to describing “Mathematical Concepts” and describing the “weighted value.”
Claims 3, 4, 5 are directed towards the organization of information, i.e. ranking, and human activities, enabling a user to select a ranked option based on comparing the ranked information.
Claim 6 is directed to describing “Mathematical Concepts” and describing the “weighted value,” “predictive outcome,” and “value assigned to the predictive outcome.”
Claim 7 is directed to describing what the “Mathematical Concept” recited in claim 6 represents.
Claim 8 and 9 are directed towards describing warranty claim options.
Claim 10 is directed towards describing warranty claim options, describing the “weighted value,” and the intent of what the invention could provide to a user’s mental state.
The remaining claims recite subject matter that is similar to what has already been discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for processing a warranty claim.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 6 and 16, the Examiner asserts that the claim has redefined weighted value and recited a calculation where the weighted value, which is used to determine a predictive outcome and its value, is determined using the predictive outcome and its value.  The Examiner refers to ¶ 38 for additional guidance, however, there is no support for what the predictive outcome value is supposed to be in ¶ 38 or anywhere else in the specification.  ¶ 38 provides an explanation of what the Examiner assumes claims 6 and 16 are attempting to claim, however, as stated above, the claims differ from the specification as the claims introduce circular logic that renders the claim indefinite.  Specifically, the claims recite (when read in light of independent claims 1 and 11) that the weighted value is used to determine a plurality of options and then recites that the plurality of options define a predictive outcome that has an associated value.  The claim then recites that the weighted value is defined based on the predictive outcome value, which is the causing the issue at hand.  Specifically, there is no difference between an option and a predictive outcome and its value, thereby resulting in the weighted value being used to determine a predictive outcome and its value.  However, if the predictive outcome and its value is used to determine/define the weighted value how is the predictive outcome/predictive outcome value/option determined using the weighted value, which is determined defined by the predictive outcome/predictive outcome value/option?
The term "substantially" in claims 9 and 18 is a relative term which renders the claim indefinite.  The term "substantially " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, if the replacement product is a product that is new, which is broad enough to encompass a product that a customer never owned before, a current model of the product, and old model (never owned), the next model of the product, and etc., the Examiner asserts that it is indefinite as to how such a product would differ from a replacement having substantially the same level of functionality.  Further still, what functionalities are being considered since two products can have certain functions that are shared between the two, but would be completely different products or grade of products, e.g., an automobile and motorcycle both can transport a user from point A to point B, however, it is clear that these are two completely different products that would require their own respective skill set to use.  Another example that is more in line with the intended invention would be a mobile phone from the late 1990’s being replaced with a mobile phone released in 2022.  Both have similar functionalities as they both make phone calls, but each are completely different devices.  One last example would be a smartphone with a screen to allow a user to type and save information being replaced PDA with no cellular service, but is able to allow a user to type and save information. 
As can be seen, the term “substantially” renders the claim indefinite as it prevents one of ordinary skill in the art to determine the metes and bounds of what the claim means by substantially the same level of functionality.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drew et al. (US PGPub 2011/0295756 A1).
In regards to claims 1, 11, 20, Drew discloses (Claim 1) a method comprising; (Claim 11) an apparatus comprising processing circuitry configured to cause the apparatus to at least (Claim 20) a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program instructions stored therein, the computer-readable program instructions comprising:
(Claim 20: program instructions configured to receive) receiving claim information associated with a subscriber, the claim information indicative of a claim associated with a wireless device protection program (¶ 19, 20, 53, 57, 80, 100, 102, 133, 134, 144, 197 wherein claim information associated with a customer is received and is associated with a product protection program); and 
(Claim 20: program instructions configured to employ) employing, via processing circuitry, a predictive model to determine a plurality of options for fulfillment of the claim, the predictive model defining a weighted value for each option, the weighted value considering cost and a corresponding predicted benefit associated with each option (¶ 36, 47 (and corresponding mathematical analysis that follows), 54, 61 (and corresponding mathematical analysis that follows), 80, 102, 133, 144, 197 wherein a predictive model is employed to present a customer and provider with a plurality of options for the fulfillment of a product claim and wherein the model is defined by a weighted value for each option that considers cost and benefit for each option in order to allow a customer to decide on whether to keep a product, replace a product, do nothing, pay for a repair, claim repair, or purchase an extended warranty, and wherein factors are weighted according to the particular customer and their scenario, e.g., price and age are factors that are weighted to determine options available to the customer, as well as allowing a service provider to determine the cost of a warranty program and costs for fulfillment of a warranty claim, while also determining whether certain restrictions should be applied to an option as this can result in an impact of profits, e.g., exposing a provider to high failure costs for very old products).  
With regards to “wireless device protection program,” the Examiner refers to MPEP § 2111.04 and 2111.05 as “wireless device protection program” is descriptive language that is describing an intended program type (which, in light of the specification is an insurance and warranty programs, see ¶ 4 of the applicant’s specification), but fails to provide additional functionality to how the limitations of the claim are performed or how the end result of claim would be altered or affected, thereby resulting in “wireless device protection program” being directed to non-functional descriptive subject matter.  What the program is called or what the asset that the warranty is intended to cover fails to further limit or alter the steps or end result of the claimed invention and fails to differentiate itself from any other type of warranty program, such as the warranty program of Drew that is not limited to any particular type of product.  The phrase “wireless device protection program” adds little, if anything, to the claimed invention and, thus, does not serve to distinguish over the prior art.  Any differences related merely to the meaning and information conveyed through labels, which does not explicitly alter or impact the steps or end result of the claimed invention, does not patentably distinguish itself from the prior art, in terms of patentability. 
In regards to claims 2, 12, Drew discloses the method of Claim 1 (the apparatus of Claim 11), wherein the weighted value defined for each option comprises one or more of a parametric valuation or a monetized value enabling a comparison of the plurality of options for fulfillment of the claim (¶ 36, 47 (and corresponding mathematical analysis that follows), 54, 61 (and corresponding mathematical analysis that follows), 80, 102, 133, 144, 197 wherein each option, as was discussed above, are defined with weighted values comprising, at least, parametric valuation and monetized values that allow a customer and provider to compare the plurality of options for fulfilling a claim to allow customer to decide which option to select and for a provider to determine what options should be provided for a customer to select from and weighting the factors according to the particular customer and their scenario, e.g., price and age are factors that are weighted to determine options available to the customer).  
In regards to claims 3, 13, Drew discloses the method of Claim 1(the apparatus of Claim 11), further comprising: ranking the plurality of options based at least in part on the weighted value of each option to enable selection of an option (¶ 37, 54, 80, 134, 144, 152, 191 wherein customers are provided with options to choose from in order to process a warranty claim, where the system determines which options to provide to the customer by ranking the plurality of options through weighted analysis of information and factors to identify options that would best apply to the particular customer and presenting those options to the customer to review so that the customer can make an informed decision).  
In regards to claims 4, 14, Drew discloses the method of Claim 3 (the apparatus of Claim 13), further comprising: 
selecting one or more options as suggested options from the plurality of options based at least in part on the ranking of the plurality of options; and 
presenting the one or more suggested options to enable a user to select an option to use for fulfillment of the claim from among the suggested options 
(¶ 37, 54, 80, 134, 144, 152, 191 wherein customers are provided with options to choose from in order to process a warranty claim, where the system determines which options to provide to the customer by ranking the plurality of options through weighted analysis of information and factors to identify options that would best apply to the particular customer and presenting those options to the customer to review so that the customer can make an informed decision).  
In regards to claims 5, 15, Drew discloses the method of Claim 1 (the apparatus of Claim 11), further comprising: 
determining, based at least in part on the weighted value of each of the plurality of options, a best option for fulfillment of the claim; and 
automatically selecting the best option to use for fulfillment of the claim 
(Claim 18; ¶ 80 wherein an automated system based on user input regarding a product and stored information about the product and various services and costs is provided in order to determine the best options available to a customer to fulfill a claim and allow the customer to decide on one of the provided options).  
In regards to claims 6, 16, Drew discloses the method of Claim 1 (the apparatus of Claim 11), wherein the plurality of options comprises an option defining a predictive outcome of using the option to fulfill the claim, wherein the predictive outcome is assigned a value, and wherein the weighted value defined for the option defining the predictive outcome is defined based at least in part on the value assigned to the predictive outcome (As best understood, in light of the rejection under 35 USC 112(b), Claim 17; ¶ 36, 47 (and corresponding mathematical analysis that follows), 54, 61 (and corresponding mathematical analysis that follows), 80, 102, 133, 144, 197 the system utilizes a plurality of different user types across a population in order to provide predictions of various outcomes that each user type would likely select, wherein the predictive outcome is assigned a value, i.e. keep, repair, extended warranty, and etc., that is defined by each option that is available to a customer, i.e. keep, repair, extended warranty, and etc., which is further defined by weighted values associated with, for example, cost that a customer and provider would incur for each corresponding option.).  
In regards to claims 7, Drew discloses the method of Claim 6, wherein the predictive outcome defines a likelihood of the subscriber expanding use of subscribed services in response to the option being used to fulfill the claim (Claim 17; ¶ 36, 54, 80, 102, 133, 144, 197 wherein each predictive outcome, which is based on the analysis of the system regarding a population, defines the likelihood of a particular user type to expand use of subscribed services which is based on the selection of an option that corresponds to the subscribed service, i.e. keep, repair, extended warranty, and etc.).  
In regards to claims 8, 17, Drew discloses the method of Claim 1 (the apparatus of Claim 11), wherein the plurality of options comprises an upgrade option by which the claim is fulfilled at least in part by providing the subscriber a new device or refurbished device having improved functionality relative to a covered device being replaced (¶ 19, 34, 35, 37, 144 wherein the replacement of the older or problem product (failed product) with a new product as an option that is available to the customer to choose and offered by the service provider is disclosed, thereby resulting in the system providing an upgrade option.  Further, the system considers a user acquiring the newest technology as a scenario or a user who is slower with replacing technology.  Additionally, a “new” product is broad enough to encompass a product that has never been owned by the customer.).  
In regards to claims 9, 18, the combination of Drew and Mosher discloses the method of Claim 8 (the apparatus of Claim 17), further comprising analyzing the plurality of options, including the upgrade option and an option by which the claim is fulfilled at least in part by replacing the covered device with a device having substantially the same level of functionality as the covered device to determine whether to award the upgrade option to the subscriber (As best understood, in light of the rejection under 35 USC 112(b), Drew – ¶ 19, 34, 35, 37, 144 wherein the replacement of the older or problem product (failed product) with a new product as an option that is available to the customer to choose and offered by the service provider is disclosed, thereby resulting in the system providing an upgrade option.  Further, the system considers a user acquiring the newest technology as a scenario or a user who is slower with replacing technology.  Additionally, a “new” product is broad enough to encompass a product that has never been owned by the customer).  
In regards to claims 10, 19, Drew discloses the method of Claim 1 (the apparatus of Claim 11), wherein the plurality of options comprises a replacement option by which a covered device is replaced with a new or refurbished device and a repair option by which the covered device is repaired, wherein the weighted value defined for the replacement option accounts for a cost of replacing the covered device and a benefit of improved subscriber satisfaction, and wherein the weighted value defined for the repair option accounts for a cost of repairing the covered device (¶ 19, 34, 35, 37, 144 wherein the replacement of the older or problem product (failed product) with a new product or repairing the product are options that are available to the customer to choose and offered by the service provider is disclosed, thereby resulting in the system providing an upgrade option.  Further, the system considers a user acquiring the newest technology as a scenario or a user who is slower with replacing technology.  Additionally, a “new” product is broad enough to encompass a product that has never been owned by the customer.  By providing a customer with the option to replace or repair their device the customer’s satisfaction is improved as they do not have to continue using a device that has an issue that caused them to submit a claim).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Gordin et al. (US Patent 9,000,934 B1); Lockwood et al. (US Patent 6,694,234 B2); Moore et al. (US Patent 8,108,250 B1); Mosher (US PGPub 2012/0239581 A1); Roddy et al. (US PGPub 2003/0055666 A1); Tan et al. (US PGPub 2006/0184379 A1); Whear et al. (US Patent 7,904,319 B1); Sahyouni et al. (The effect of lifetime buys on warranty repair operations); Wolf (Extended-Service Upstarts Rewrite Warranty Model) – which are directed towards warranty claim management and available options, e.g., determining whether to repair or replace a product
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        12/2/2022